Hovey, J.
Man-tin filed his petition in the Lagrange Circuit Court for a writ of ad quod damwum. At the April term, 1848, the Court awarded the writ, upon which an inquest was made, returned, filed in Court, and subsequently lost. The Court, upon this fact being made to appear, awarded a second writ, upon which an inquest was made and returned by the sheriff on the 9th day of December, 1851.
At the April term following, Man-tin appeared, and moved for judgment on a part of the inquisition, and to set aside all that related to damages for backing water on the mill of Jenks. The cause was continued until the September term, 1851, when the defendants appeared, and moved to dismiss the petition and proceedings, which was overruled by the Court, and upon the motion of Man-tin the inquest of the jury was set aside, and a new writ awarded.
From these proceedings Fobes and other proprietors of the lands affected by the application, bring the case into this Court on error.
Writs of error only lie in cases of final judgments (R. S. 1843', p. 629, s. 11); and there is nothing in the record in this case that can be called a final judgment. It will be time enough to investigate the merits when the plaintiffs in error are injured. Upon the final hearing of the cause they may have no reason to complain.
Per Curiam.—The writ of error is dismissed with costs.